7 F.3d 223
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Barry Stephen HART, Plaintiff-Appellant,v.Sherrie Smith WILLIAMS, Parole Officer, South CarolinaDepartment of Parole and Probation Services,Defendant-Appellee.
No. 93-6580.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 16, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-92-73)
Barry Stephen Hart, Appellant Pro Se.
Carl Norman Lundberg, South Carolina Department of Probation, Parole & Pardon Service, Columbia, South Carolina, for Appellee.
E.D.Va.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Barry Stephen Hart appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hart v. Williams, No. CA-92-73 (E.D. Va.  May 13, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED